         Case 1:17-cr-00118-KPF Document 252 Filed 05/21/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                      -v.-                               17 Cr. 118 (KPF)
TEEON THORMAN,                                       SCHEDULING ORDER
                             Defendant.

KATHERINE POLK FAILLA, District Judge:

      The sentencing hearing currently scheduled for June 3, 2020 is hereby

ADJOURNED to June 4, 2020, at 11:00 a.m. Due to restrictions on access to

the Courthouse and on Courthouse operations due to the ongoing COVID-19

pandemic, which restrictions are well-documented on the Court’s website, the

conference shall be held through video conference. The Court will provide

instructions to access this video conference at a later date.

      SO ORDERED.

Dated:       May 21, 2020
             New York, New York             __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge
